DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 2 June 2021. It is noted that this application is a National Stage Entry of PCT/US14/71559 filed 19 December 2014, which benefits from United States Provisional Patent Application Serial Nos. 61/919,034, 61/919,030, 61/919,036, and 61/919,042, filed 20 December 2013. The Information Disclosure Statements (IDS) filed 2 June 2021 and 30 August 2021 have been entered and considered. Claims 1-80 have been cancelled. Claims 81, 91, and 96 have been amended. Claims 81-100 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[3]	Claims 81-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 81, 91, and 96 as presented recite(s) “...triggering the event orchestration to abort subsequent execution of the first multi-step software task at a second computing device in response to determining that a rule of the set of rules has not been satisfied; aborting the subsequent execution of the first multi-step software task at the second computing device based on the event orchestration...executing the altered sequence in support of the first multi-step software task at the second computing device...”.



However, the term “multi-step software task” constitutes new matter if not interpreted to be the “multi-step commerce-related task” provided in the Specification. Interpreting “multi-step software task” as “multi-step commerce task” as disclosed, on further review of the supportive disclosure regarding the claim limitation(s) “...triggering the event orchestration to abort subsequent execution of the first multi-step software task at a second computing device in response to determining that a rule of the set of rules has not been satisfied; aborting the subsequent execution of the first multi-step software task at the second computing device based on the event orchestration...executing the altered sequence in support of the first multi-step software task at the second computing device...”, the Specification does not provide written description of aborting subsequent execution of a designated multi-step commerce related task at a second computer and/or altering a sequence of services in support of a first multi-step commerce related task executed at a second computer. Examiner notes that the Specification appears to provide descriptive support for aborting sub-processes executing at distributed, i.e., “second”, devices within an instance of a multi-step commerce related task, but fails to provide description of the multi-step commerce related task being aborted at a second computer, or adjustments to sequences of support service being executed at a second computing device. Examiner further notes that Examiner should have raised this concern in the prior Office Action responsive to the amendments presented in the 24 December 2020 response. Accordingly, the present Office Action constitutes a non-final rejection.  

As presented, claims 81-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of system, method, and computer-executable instructions for at least “...triggering the event orchestration to abort subsequent execution of the first multi-step software task at a second computing device in response to determining that a rule of the set of rules has not been satisfied; aborting the subsequent execution of the first multi-step software task at the second computing device based on the event orchestration...executing the altered sequence in support of the first multi-step software task at the second computing device...” 


As noted above, with respect to the terminology “multi-step software task” as added by amendment in the previous response (24 December 2020), the Specification does not provide any disclosure related to “multi-step software tasks”. Examiner could not identify any examples of the term used in the Specification, therefore, the term is without any definition in the supportive disclosure. The Specification includes multiple references to “multi-step commerce-related tasks” and further provides specific embodiments associated with distributed operation of multi-step commerce-related tasks having sub-tasks executed by distributed modules (e.g., electronic shopping basket operation triggers a sequence of sub-processes based on/triggered by placing an item in the basket). The recitation of “multi-step software task”, absent any other reference to a multi-step process other than the “multi-step commerce-related task” encompasses any executing software, in any particular environment. Accordingly, the directive of the claims to general multi-step software processes, which reasonably describes all software, presents subject matter 

NOTE: For Applicant’s benefit, Examiner suggests adjusting/amending the claims to utilize the multi-step commerce-related tasks and associated sub-processes as the aborting of operations and altering sequence of support services executed in the sub-processes without modifying the rule structure appears to be described with respect to specific embodiments. Pursuant to further search and consideration, Examiner notes that the particular functions including aborting sub processes within the multi-step commerce-related tasks responsive to a rule structure and a responsive adjustment to a sequence of services dictated by the event orchestration does not appear to present in the applied references. Examiner further notes for Applicant’s consideration, the execution/orchestration of events and sub processes associated with the electronic shopping basket of paragraphs [0126]-[0128]. Adjustment to the claims to capture this functionality as disclosed in the particular embodiment would likely maintain the allowability of the claims with respect to 35 U.S.C. 103 and 101. 

For purposes of further examination herein, Examiner has interpreted the claims to include all the recited functionality as directed to the “multi-step comer-related task” of executing a sale using an electronic shopping basket and further including the abort execution at a distributed device and subsequent resumption of execution using the adjusted sequencing of sub-processes executed within the multi-step process.    


Claim Rejections - 35 USC § 101

[5]	 Previous rejection(s) of claims 81-90 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more have/has been overcome and remain withdrawn. (See rejection under 35 U.S.C. 112 first paragraph above) 

Claim Rejections - 35 USC § 103

[6]	Previous rejection(s) of claims 81-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knorr et al. (United States Patent Application Publication No. 2002/0077929) in view of Winters (United States Patent Application Publication No. 2011/0231224) in view of Addala et al. (United States Patent Application Publication No. 2011/0218921), and further in view of Chuma et al. (United States Patent Application Publication No.2015/0073938) have been overcome and remain withdrawn. (See rejection under 35 U.S.C. 112 first paragraph above)

Allowable Subject Matter

[7]	Claims 81-100 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.


Subject Matter Overcoming the Art of Record

[8]	The most closely applicable prior art of record is referred to in the Office Action mailed 24 July 2020 as Knorr et al. (United States Patent Application Publication No. 2002/0077929). Knorr et al. provides an e-commerce transaction system that operates in a distributed environment. Knorr et al .employs a transaction profile and event profile and upon detecting a software executed transaction event, a backend sequence of processes are executed in support of the software executed event, e.g., initiation of an order pending. 

While Knorr et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Knorr et al. disclose the use of an if-then logic/rules to route services associated with a detected event, Knorr et al. does not disclose generation of event pattern criteria during execution of a multi-step process. While the event detection of Knorr et al. can reasonably considered to be a pattern, the pattern is not generated during an execution of the initiating software process. Additionally, while Knorr et al. provides for a change in a sequence of processes based on preceding events, which is a form of aborting certain processes and initiating others, Knorr et al. fails to identify a to be performed execution of the first process on a second computer and abort the process based on identification of a rule not satisfied in an execution of the same process of a first computer. By extension, Knorr et al. fail to alter the sequence and initiate the altered sequence on the second device.


Conclusion

[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Maron et al., METHOD AND SYSTEM FOR EXTRACTION AND ACCUMULATION OF SHOPPING DATA, United States Patent Application Publication No. 2012/0253985, paragraphs [0041]-[0049]: 

Relevant Teachings: Maron et al. discloses a system and method which executes and orchestration/flow of tasks associated with an e-commerce transaction. The system and method includes functions/steps implementing a shopping cart transaction in which an item in the cart and//or an indication to checkout initiates a validation sub-process which includes multiple automated executables which include price checking, shipping etc. Maron et al. do not appear to alter a sequence of the sub-processes responsive to a rule violation and conduct a subsequent execution using the altered sub-processes.

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683